Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         DETAILED ACTION 
This is in response to the communication filed on 06/16/2022. Claims 1-9 are pending in the application.  Claims 1-9 are rejected.
                                                      Response to Arguments
Applicant's arguments filed on 06/16/2022 have been fully considered but they are not persuasive. Regarding the previous 35 U.S.C. 102(a)(2) type rejections, applicant primarily argues that:
(a) “In the system described by Milazzo, each designer of a 3D work must use his/her personal computer to individually accomplish encryption … Furthermore, each designer (i.e., each “content provider”) of a 3D work, after performing the necessary encryption of his/her 3D data defining the design(s), will “distribute the 3D model file with security … Conversely, with the system described and claimed herein, each of the 3D designers only has the responsibility of providing the data to the computer system” (See page 9 of remarks filed on 06/16/2022); 
(b) “Milazzo teaches away by disparaging “a centralized ‘spoke-and-hub’ network,” teaching that by “employing a distributed/decentralized approach, the content provider can avoid the need to setup a dedicated server and need not count a single server operator to ensure the content is available … Milazzo also teaches away by teaching that the “distributed/decentralized approach” is advantageous, teaching in paragraph [0056] that “by placing files in the distributed file system, discrepancies may be detected among instance of the files stored on different nodes if a file is tamper ed with or otherwise altered...” (See page 10 of remarks filed on 06/16/2022)
In response to the applicant’s arguments (a), examiner respectfully disagrees with the applicant since upon further examination, Milazzo et al  reference found to teach where each of the 3D designers only has the responsibility of providing the data to the computer system (note Milazzo et al  , para [0060]: one or more servers (e.g., file servers 106) may host the encrypted file) In response to the applicant’s arguments (b), examiner respectfully disagrees with the applicant since  upon further examination, Milazzo et al   reference was found to teach the “distributed/decentralized approach”  (e.g. a P2P network, or ledger) only as an explanatory embodiments (e.g. “in some implementations”) and  different implementations of Milazzo et al   reference teaches using only one server for storing files (note para. [0060]) or storing files outside of distributed ledger (note para. [0061])
Examiner notes, for the sake of addressing applicant’s above concerns properly, examiner further incorporates  Lacagnina et al reference in this office action, which teaches use of a single board computer and web applications for facilitating  online viewing and purchasing 3D printing (note, Lacagnina et al, para. [0009], [0034], [0217])

                                                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0279783 A1 (hereinafter Milazzo et al) in view of US 2017/0142276 A1 (hereinafter  Lacagnina et al)
Regarding claim 1,  Milazzo et al  teaches a computer system  (note figure 2: controller; computer; para. [0034], [0050]) configured for digital rights management (DRM) to control distribution and track downloadable proprietary source code defining a 3-D object usable to print the 3-D object, and to protect the 3D object data from unauthorized printing (note figure 2.202; para. [0002], [0050], [0080]), said computer system comprising:
a 3D printer (note para. [0020], [0078]); said 3D printer configured to deposit successive layers of a material, to form the 3D object (note para. [0020], [0078]: 3D printer comprising layers of deposited material);
a computer (note para. [0050]: controller; [0080]: computer), said computer comprising a memory (note figure 2.220: data store; para. [0053]: memory; computer-readable media); said computer configured to  store and permit download from an inventory of proprietary source code corresponding to designs of a plurality of 3D objects from a plurality of designers, said computer being a single computer configured to provide  ( note para. [0034], [0064], [0080]); 
wherein said computer is configured to interact with an operating system that controls said 3D printer (note figure 2.202: 3D printer controller; para. [0002], [0050], [0080]: a representation of the object may be stored in a 3D model file, which can be interpreted and executed by a 3D printer to make the object);
wherein said computer is configured to display the inventory of designs of the plurality of 3D objects  (note para. [0034], [0064], [0080]: 3D objects, models/ designs for sale in distributed network);
wherein said computer is configured to permit a user to  (note figure 2.222; para. [0034]- [0035], [0080]: ability to connect a community of independent content providers and content consumers while ensuring file security and digital rights management);
wherein said computer is configured to send a digital file containing the proprietary source code defining the desired 3D object to said 3D printer (note para. [0035], [0037], [0047]);
wherein said computer is configured to control each print of the desired 3D object made by the 3D printer to prevent further use of the source code when the purchased use is completed (note para. [0003], [0015], [0035]);
wherein said computer is configured to control the number of prints of the desired 3D object by controlling the proprietary source code defining the desired 3D object (note para. [0003], [0015], [0035]: restricting a number of times or a length of time that the 3D printer can use the 3D model file); 
wherein said computer is configured to limit access to the source code to prevent unauthorized use (note para. [0003], [0015], [0035]); and 
wherein said computer is configured to store the DRM associated with the purchased code in a database (note para. [0034], [0046]: database storing digital rights management information)
Milazzo et al  fails to teach expressly wherein said computer is configured to display the designs of the plurality of 3D objects in the online store; and  wherein said computer is configured to permit a user to browse the designs in the online store and to securely purchase use of the source code of a desired 3D object in the online store. 
However, Lacagnina et al  teaches  wherein said computer is configured to display the designs of the plurality of 3D objects in the online store (note, Lacagnina et al, para. [0009], [0034]); and  wherein said computer is configured to permit a user to browse the designs in the online store and to securely purchase use of the source code of a desired 3D object in the online store (note, Lacagnina et al, para. [0009], [0217]: online viewing and purchasing) Furthermore,  in the case, above position of inherency (regarding teachings of said computer being a single computer configured to provide an online store environment) is not found persuasive, Lacagnina et al alternatively teaches  said computer being a single computer configured to provide an online store environment  (note, Lacagnina et al, para. [0034]: single board computer)
Lacagnina et al   and  Milazzo et al are analogous art because they are from the same field of endeavor of   managing secure printing of online/ networked  3D  objects. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Milazzo et al system to further include the features of wherein said computer is configured to permit a user to browse the designs in the online store and to securely purchase use of the source code of a desired 3D object in the online store; and said computer being a single computer configured to provide an online store environment in order to provide users with a portable and centralized mechanism for managing and distributing online 3D objects  (note Lacagnina et al , para. [0009], [0034])
Regarding claim 7, Milazzo et al teaches    the computer system according claim 1, wherein said database is in the Internet (note figure 2.216 and 2.222; and para. [0003], [0040], [0080]: database/ file servers in distributed network/ Internet)
 Milazzo et al fails to teach expressly said database/ server is in the cloud.
However, Lacagnina et al teaches said database/ server is in the cloud (note para. [0182], [0185] –[0186]: storage in cloud or printer network)
Lacagnina et al   and  Milazzo et al are analogous art because they are from the same field of endeavor of   managing secure printing of online/ networked  3D  objects. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Milazzo et al system to further include the features of wherein said database/ server is in the cloud in order to provide users with an efficient mechanism for storing and distributing 3D objects to smartphone user (note Lacagnina et al , para. [0009], [0182])
Regarding claim 8, Milazzo et al teaches the computer system according claim 1, wherein said database is in said memory of said computer (note para. [0036], [0050], [0061]: content provider/ database stored in a computer/ server)
Regarding claim 9, Milazzo et al teaches the computer system according claim 1, wherein said computer comprises: means for receiving a 3D print file configured to manipulate the operating system that controls said 3D printer  (note figure 2.202 and 204: controller; para. [0050] – [0053]: software for controlling 3D printing)

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Milazzo et al  in view of  Lacagnina et al  further in view of US 2015/0095213 A1 (hereinafter Paintin)
Regarding claim 2, Milazzo et al teaches   the computer system according claim 1, wherein the control of the number of prints to prevent unauthorized use of the source code after the purchased use is completed (note para. [0003], [0015], [0035]) Milazzo et al  fails to teach expressly  said computer being configured to delete the source code after the purchased use is completed.
However, , Paintin teaches use is completed comprises said computer system configured to delete the source code after the purchased use in completed (note para. [0032], [0034]: deleting the instructions after 3D printing is completed)
Paintin and  Milazzo et al are analogous art because they are from the same field of endeavor of   securely printing online 3D  objects. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Milazzo et al system to further include the features of wherein use is completed comprises said computer system configured to delete the source code after the purchased use in completed taught by Paintin since such arrangement would ensure further data security for printing sensitive 3D objects remotely or online (note Paintin, para. [0005], [0006])
Regarding claim 3, Milazzo et al teaches   the computer system according claim 1, wherein the control of the number of prints to prevent unauthorized use of the source code after the purchased use is completed after a set time period has elapsed (note para. [0003], [0015], [0035]) Milazzo et al fails to teach expressly said computer being configured to transmit the source code to be deleted.
However, Paintin teaches said computer system configured to transmit the source code to be deleted (note para. [0032], [0034]: deleting/ making unusable the instructions data after 3D printing is completed)
Paintin and  Milazzo et al are analogous art because they are from the same field of endeavor of   securely printing online 3D  objects. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Milazzo et al system to further include the features of wherein use is completed comprises said computer system configured to delete the source code after the purchased use in completed taught by Paintin since such arrangement would ensure further data security for printing sensitive 3D objects remotely or online (note Paintin, para. [0005], [0006])
Regarding claim 4, Milazzo et al teaches   the computer system according claim 1, wherein the control of the number of prints to prevent unauthorized use of the source code after the purchased use is completed (note para. [0003], [0015], [0035])
Milazzo et al fails to teach expressly said computer system being configure to delete after the object is printed.
However, Paintin teaches the source transmitted by said computer system being configure to delete after the object is printed (note para. [0032], [0034]: deleting the instructions after 3D printing is completed)
Paintin and  Milazzo et al are analogous art because they are from the same field of endeavor of   securely printing online 3D  objects. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Milazzo et al system to further include the features of the source transmitted by said computer system being configure to delete after the object is printed taught by Paintin since such arrangement would ensure further data security for printing sensitive 3D objects remotely or online (note Paintin, para. [0005], [0006])
Regarding claim 5, Milazzo et al teaches    the computer system according claim 1, wherein the control of the number of prints to prevent unauthorized use of the source code after the purchased use is completed comprises said computer configuring the source code transmitted (note para. [0003], [0015], [0035])  
Milazzo et al fails to teach expressly said computer for portions of the source code to delete as those portions of the object are printed by said 3D printer.
However, Paintin teaches said computer for portions of the source code to delete as those portions of the object are printed by said 3D printer (note para. [0032], [0034]: deleting the instructions after 3D printing is completed)
Paintin and  Milazzo et al are analogous art because they are from the same field of endeavor of   securely printing online 3D  objects. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Milazzo et al system to further include the features of said computer for portions of the source code to delete as those portions of the object are printed by said 3D printer taught by Paintin since such arrangement would ensure further data security for printing sensitive 3D objects remotely or online (note Paintin, para. [0005], [0006])
Regarding claim 6, Milazzo et al fails to teach expressly the computer system wherein said database comprises  a print card.
However, Paintin teaches the computer system wherein said database comprises a print card (note para.  [0027] FIGS. 3A and 3B illustrate a card 310 produced by 3D printer 130 … In addition, the card may have additional information or material not shown in FIGS. 3A and 3B. For example, the card may have one or more photos, graphics, holograms, custom text, bar codes or QR codes. Although FIGS. 3A and 3B show a card, the printer could be used to print any instrument; note, examiner interprets that such card can be used as storage/ database for one or more photos, graphics, holograms, custom text, bar codes or QR codes etc.)
Paintin and  Milazzo et al are analogous art because they are from the same field of endeavor of   securely printing online 3D  objects. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Milazzo et al system to further include the features of wherein said database comprises a print card taught by Paintin since such arrangement would facilitate a portable and efficient mechanism for storing printable data in a print card.
                                           

                                                     Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/           Primary Examiner, Art Unit 2494